Title: C. W. F. Dumas to John Adams: A Translation, 29 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 29 May 1781

I have the honor to send you the enclosed copies of the memorial in case you do not have enough. Since I am frequently asked for them, I will distribute the remaining copies.
Thank you for the explicit and frank response to my concerns. I will have the honor to write to you at length, in order to justify my last two letters regarding my situation, and what I believe you know of it.
Next time I see you, sir, I would like you to read my letter to Congress of 4 October 1780, in which I give accounts of political affairs, my situation, and my needs. I see absolutely nothing in my letter that could explain what Mr. Lovel intends by his words: you make no Remarks upon Mr. Dumas’s Concordia. All that I know about it, and all that Messrs. Searle and Dana know about it, is, that in my numerous letters to the committee, I signed the word Concordia instead of my name. I only sign my name when writing directly to the president.
I await the dissolution of the current Assembly of Holland before sending news to you at Amsterdam. Meantime, I am with respectful affection, sir, your very humble and very obedient servant

Dumas


This packet, sir, will be delivered by Mr. Van Arp, to whom I sent about twenty copies of the memorial in the three languages. He asked for these copies in addition to the ones I sent previously to him.

